                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA

                                                                       ORDER
         v.
                                                                   10-cr-141-wmc
 GALE RACHUY,




        On September 25, 2019, District Judge William Conley granted in part defendant Gale

Rachuy’s motion for return of property. (Dkt. 275.) In particular, the court directed the U.S.

Probation Department to return to Rachuy (1) a set of handcuffs, (2) his Lenovo laptop, and

(3) cellphones and documents “that have not been deemed contraband.” Judge Conley further

concluded, based on the evidence admitted during Rachuy’s judicial review hearing and the

U.S. Probation Office’s recommendation, that the following items constituted contraband:

        1. A notary stamp in the name of Gale Allen Rachuy.

        2. A notary stamp in the name of Brent Peter Loberg.

        3. Copies of a document Mr. Rachuy has claimed to be his brother’s will.

        4. A Minnesota Foodshare card for “Houston W. Schiernbeck.

(Id. at 2.)

        It has come to my attention that there is some confusion about whether two documents

not explicitly listed by the court’s order must be returned to Rachuy. Rachuy wants the U.S.

Probation Office to return a quit claim deed and an affidavit, both allegedly signed by Rachuy’s

brother and affixed with the notary stamp of Brent Peter Loberg. The U.S. Probation Office

believes that because these documents include Loberg’s stamp, they also constitute contraband




                                               1
and should be withheld. Judge Conley’s order was not explicit on this point, so I am setting

this matter for briefing.

       I will direct the government to show cause as to why either or both of these documents

constitute contraband, and I will give Rachuy an opportunity to respond to the government’s

showing.   Judge Conley has already received evidence related to the authenticity of the

affidavit, quit claim deed, and other documents during the judicial review hearing. The parties

should limit their arguments and evidence cited in support to the evidence admitted during

that hearing.




                                           ORDER

       IT IS ORDERED that:

       1) The government is DIRECTED to show cause by December 30, 2019, as to why

           the court should not order the U.S. Probation Department to return to defendant

           Gale Rachuy the following documents: (1) the “Affidavit of Timothy Rachuy” and

           (2) a “Quit Claim Deed.”

       2) Rachuy may file an opposition brief no later than January 20, 2020.

       Entered December 9, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
